So Oo ND A BR WY NYO

NO NY NY NY WY NY NY NN NY Ke Se FP HF FF SF OS SS ee
oo SN DH A BP WY NY K|K& CO Oo On HR A FB WW HO —$& CO

 

 

Gasse221PectrOOdARIUAR DasuimeniIb2 FrdeboHeH21 peagea bpb3

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

UNITED STATES OF AMERICA, No. CR19-143-JLR
Plaintiff,

v. [BROPOSED | UAL

VOLODYMYR KVASHUK, FINAL ORDER OF FORFEITURE

Defendant.

 

 

THIS MATTER comes before the Court on the United States’ Motion for Entry of
a Final Order of Forfeiture (“Motion”) for the following property:

1. a Tesla vehicle, VIN No. SYJSAI1E40JF249750, Washington license plate
no. BJW9291, registered to the Defendant in Renton, Washington;

2. all securities-invested funds held in the Fidelity Money Market Portfolio —
Class I contained in Fidelity account number ending in -9568, held in the
Defendant’s name; and,

3. the real property located at 6409 Ripley Lane SE, Renton, Washington, titled

in the Defendant’s name.

Final Order of Forfeiture - 1 UNITED STATES ATTORNEY

United States v. Kvashuk, CR19-143-JLR 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101

(206) 553-7970
o Oo ND mH Bh Ww WH —

NB bp Po bP fH LH WN NY HN KR Re He He SS S| S| S| =|

 

 

Caged 9ec00044s]DRR Dosummabl88s2 HitechaH@72al Heage22 pt

The Court, having reviewed the United States’ Motion, as well as the other
pleadings and papers filed in this matter, hereby FINDS entry of a Final Order of
Forfeiture is appropriate because:

e On February 25, 2020, the Court entered a Preliminary Order of Forfeiture
finding the above-identified property forfeitable pursuant to 18 U.S.C.

§ 982(a)(1) and forfeiting the Defendant’s interest in it (Dkt. No. 135);

e Thereafter, the United States published notice of the pending forfeitures as
required by 21 U.S.C. § 853(n)(1) and Federal Rule of Criminal Procedure
32.2(b)(6)(C) (Dkt. No. 164) and provided direct notice to a potential
claimant as required by Fed. R. Crim. P. 32.2(b)(6)(A) (see Declaration of
AUSA Michelle Jensen in Support of Motion for Entry of a Final Order of
Forfeiture, J 2, Ex. A); and,

e The time for filing third-party claims has expired, and none were filed.

NOW, THEREFORE, THE COURT ORDERS:

Ml No right, title, or interest in the above-identified property exists in any party
other than the United States;

2. This property is fully and finally condemned and forfeited, in its entirety, to
the United States; and,

3. The United States Department of Justice, the Internal Revenue Service, the
///
//
II!
Final Order of Forfeiture - 2 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970

United States v. Kvashuk, CR19-143-JLR
oO Oo HN DO OH BW NO

BO HO NH NY NY HY WN NN NY HR Fe HB Se ee ee SS Se Se
Ha aI DB A FBP W NY KH CO ODO WBA DH wn BR WW NHB KH CO

 

 

Cagee221 SectrOGd ARIMA Dasumentiies2 HileahoHeH21 pRgaepeks

United States Secret Service, and/or their representatives, are authorized to dispose of this

property as permitted by governing law.
IT IS SO ORDERED.

Ww
DATED this _!S day of January, 2021.

ee @ Wh

THE HON. JAMES L. ROBART
UNITED STATES DISTRICT JUDGE

|

Presented by:

/s/ Michelle Jensen
MICHELLE JENSEN

Assistant United States Attorney
United States Attorney’s Office
700 Stewart Street, Suite 5220
Seattle, WA 98101

(206) 553-2619

Michelle. Jensen@usdoj.gov

Final Order of Forfeiture - 3 UNITED STATES ATTORNEY

United States v. Kvashuk, CR19-143-JLR 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101

(206) 553-7970
